Exhibit 10.1

 

SEVENTH AMENDMENT

 

This Seventh Amendment, effective as of the date set forth above the signatures
of the parties below, amends the Amended and Restated Exclusive Patent License
Agreement effective November 1, 2002, as subsequently amended by a First
Amendment on November 15, 2002, a Letter Agreement on September 12, 2003, a
Letter Agreement on October 22, 2003, a Second Amendment on November 19, 2003, a
Third Amendment on April 2, 2004, a Fourth Amendment on July 17, 2004, a Fifth
Amendment on August 5, 2006, and a Sixth Amendment on January 10, 2007 (“LICENSE
AGREEMENT”) between the Massachusetts Institute of Technology (“M.I.T.”), a
Massachusetts corporation having its principal office at 77 Massachusetts
Avenue, Cambridge, Massachusetts, 02139, USA and Momenta Pharmaceuticals, Inc.
(“COMPANY”), a Delaware corporation having its principal office at 675 West
Kendall Street, Cambridge, MA 02142, USA.

 

WHEREAS, M.I.T. Case No. 9180 is licensed to COMPANY and COMPANY will pay for
maintaining the U.S. issued patent 6,846,917 relating to M.I.T. Case No. 9180 as
of January 16, 2009; and

 

WHEREAS, COMPANY does not desire to support patent costs related to PATENT
RIGHTS CASE 9180 BACKGROUND.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the parties hereby agree to modify the LICENSE AGREEMENT as follows:

 

1.             PATENT RIGHTS CASE 9180 BACKGROUND shall be removed from the
LICENSE AGREEMENT and rights shall be terminated effective immediately.

 

2.             COMPANY shall be responsible for all costs incurred after
January 16, 2009 relating to U.S. patent 6,846,917 (relating to M.I.T. Case
No. 9180) pursuant to Section 6.4.

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed under
seal by their duly authorized representatives.

 

Signatures follow on next page:

 

The Effective Date of this Seventh Amendment is June 1, 2009.

 

 

MASSACHUSETTS INSTITUTE OF

 

MOMENTA PHARMACEUTICALS,

 

TECHNOLOGY

INC.

 

 

 

 

 

By:

/s/ Lita Nelson

 

By:

/s/ Bruce Leicher

 

 

 

 

 

Name:

Lita L. Nelsen

 

Name:

Bruce Leicher

Title:

Director, Technology Licensing Office

 

Title:

Senior VP and General Counsel

 

--------------------------------------------------------------------------------